Citation Nr: 1313443	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record in the claims file.

Because however the claim required further development before being decided on appeal, in December 2012 the Board remanded the claim to the RO via the Appeals Management Center (AMC).

Please also note that the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's statements regarding noise exposure in service are credible and consistent with the circumstance, conditions, and hardships of his military service.

2.  But the most probative, meaning competent and credible, evidence of record indicates his bilateral hearing loss is unrelated to his military service, including to the noise exposure he had in service and not caused or permanently exacerbated by his service-connected otitis externa, and did not initially manifest to a compensable degree within the first year following the conclusion of his service.



CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by his service-connected otitis externa.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).


The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice also should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, a May 2011 pre-decisional letter provided the Veteran the required notice of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence, and the assistance that VA would provide in obtaining supporting evidence.  He also received notice consistent with Dingess as concerning the "downstream" disability rating and effective date elements of his claim, in the event service connection ultimately is granted.

VA also has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  His service treatment records (STRs) are in his claims file, and VA has obtained all pertinent/identified post-service records that could be obtained.  He additionally had a videoconference hearing in November 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  

According to 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and which would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the presiding VLJ's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the undersigned presiding VLJ identified the issue on appeal and during the course of the hearing engaged in a discussion regarding evidence that would be especially relevant to the claim - such as nexus evidence suggesting a correlation between this claimed disability and the Veteran's military service, including secondarily by way of his already service-connected otitis externa.  As well, there was discussion concerning the possible inadequacy of the VA compensation examination.  Moreover, the Veteran did not raise any new issues pertaining to this claim during the course of his hearing.  See Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that the presiding VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence that was missing or may have been overlooked was satisfied.  See id. at 496-97.

The Veteran has not alleged there was any deficiency in the conducting of that hearing, including in relation to the presiding VLJ's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming for the sake of argument there was such a deficiency, the Board finds that it did not prejudice his claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) nonetheless had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Given the additional development of this claim by the RO/AMC and the Board as a result of remanding this claim in December 2012, the Board finds that any deficiency in the November 2012 videoconference hearing was non-prejudicial.  See id.  This is especially true recognizing the Veteran has evidenced his actual knowledge of the type of evidence and information needed to substantiate his claim, including in his responses to the questions posed to him during his hearing.  Actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The additional development of this claim directed by the Board's December 2012 remand was completed and all evidence, including constructively of record, has been obtained.  Since the Veteran was invited to submit or identify additional evidence or information and the requested clarification by an audiologist as to the etiology of the bilateral hearing loss on direct and secondary bases were provided and supported by adequate rationale, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).

The Board therefore is proceeding with the adjudication of this claim.


Legal Criteria and Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Direct service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By regulation, sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system".  Moreover, VBA's M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with service or a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


In deciding claims, the Board must assess the credibility and weight of all the evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons or bases for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson,21 Vet. App. 303 (2007) (the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, 

the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, lay persons are competent to provide opinions on some medical issues; their competency depends entirely on the specific disability at issue.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Specifically, lay evidence has been found to be competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra; see also Jandreau, supra; Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  However, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, he prevails.  See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 


As specifically concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral (right and left ear) hearing loss is either directly related to noise exposure during his military service or secondary to his service-connected otitis externa.  And if there is sensorineural hearing loss, in particular, the Board also must address the additional possibility of presumptive service connection since, in adjudicating claims, the Board must consider all potential bases of entitlement, whether raised expressly or otherwise by the record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination. 

The Board will first address direct and presumptive service connection and then secondary service connection.

As an initial matter, the Veteran is shown to have a current level of hearing loss that conforms to the requirements of a ratable disability under 38 C.F.R. § 3.385 on the basis of the auditory thresholds.  During his July 2011 VA compensation examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
60
LEFT
15
25
45
60
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.

This, then, is sufficient hearing loss to be considered an actual ratable disability by VA standards, meaning according to the threshold minimum requirements of § 3.385.

Consequently, the determinative issue is whether this current hearing loss disability is attributable to his military service - either directly, presumptively, or secondarily by way of his service-connected otitis externa.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 


The record contains some evidence of temporary hearing difficulty in service, but the record suggests those occurrences were due to otitis and a temporary buildup of cerumen (earwax) in service.  STRs dated in January 1964 show the Veteran complained of being "hard of hearing".  No audiometry tests were performed and the impression was otitis media.  His hearing difficulty was shown to have persisted into the following month, which was February 1964.  He admitted to auralgia and was given ear drops; no audiology tests were performed.  In June 1965, his ear channels were blocked by cerumen and his external ear canals were injected and he was given an ear wash.  Based on these records, there is a showing of hearing difficulties, but no permanent hearing loss is shown as his hearing acuity in service was essentially unchanged when comparing the results of his separation examination audiogram to those from his enlistment examination audiogram.

To wit, during his February 1963 service entrance examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
5
0
LEFT
20
10
0
10
5

In comparison, during his November 1965 service separation examination, clinical evaluation of his ears was abnormal due to being blocked by cerumen.  Nevertheless, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
/
0
LEFT
15
10
0
/
0


Since service department records prior to October 31, 1967 used the American Standards Association (ASA) unit and the Veteran's entrance and separation examinations were prior to that date, the above findings were converted from ASA standards to the current standards set forth by the International Standards Organization (ISO).

Although his hearing acuity remained within normal limits at the time of his discharge from service, even despite the blockage from the earwax in service, he need not have had a ratable hearing loss disability in either ear during service according to the requirements of § 3.385, including when examined in anticipation of discharge.  See Hensley , supra.  Rather, in this circumstance, he may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385, which, as mentioned, he has done, and by having competent and credible evidence indicating his current hearing loss disability is related to service - including to noise exposure during or coincident with his military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley , 5 Vet. App. at 159.  Unfortunately, it is in this equally critical respect that the evidence is less favorable to his claim.

Service connection for bilateral hearing loss is not established on a presumptive incurrence basis since the record does not contain competent and credible evidence of sensorineural hearing loss within one year of his discharge from service in January 1966, meaning by January 1967, certainly not to the required minimum compensable degree of at least 10-percent disabling.  38 C.F.R. § 4.85.

Although no audiology reports are of record, an August 2001 VA audiology consult located in the Virtual file shows he had a pre ENT evaluation that revealed moderate high sensorineural hearing loss in his right ear and moderately severe sensorineural hearing loss in his left ear.  In May 2007 he reported having a history of intermittent hearing loss for 15 years - so dating back to 1992 or thereabouts - hence, starting well after the conclusion of his service.  Nevertheless, on objective physical examination, he reported his decreased hearing was the "same thing as in 1964" and that he could not hear anything in his left ear.  As shown by the record, he had otitis media in 1964.  It is worth pointing out that he did not state his hearing loss was continuous since 1964, just that it was the same.  This coupled with his reports of intermittent hearing loss for just 15 years suggests it was not an ongoing problem since service.

The Board finds that based on the record his hearing was within normal limits when he separated from service, not evidencing any loss in any of the measured frequencies even on audiogram, that there also is no evidence of a compensable level of hearing loss during the first year following his separation from service, and that he did not report continuing symptomatology of hearing loss since service.  Consequently, he is not entitled to a presumption of service connection.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

That being said, establishing entitlement to service connection for hearing loss does not require that he have had a hearing loss disability by the standards of 38 C.F.R. § 3.385 during service or even, as mentioned, within the one-year presumptive period following the conclusion of his service for the initial manifestation of sensorineural hearing loss to a compensable degree.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, supra.  See also Godfrey v. Derwinski, 2 Vet. App. 352, 357 (1992). 

However, there also is no probative evidence of a nexus or etiological linkage between his current hearing loss and military service.  Although the July 2011 VA compensation examiner offered a nexus opinion against the claim, this opinion was found to be inadequate and for this reason a second opinion was obtained in March 2013.  The March 2013 VA compensation examiner reviewed the claims file and offered an accurate summary of the Veteran's medical history and noted 

the Veteran's military noise exposure, so acknowledged he had sustained relevant injury during his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  She ultimately determined, however, the Veteran's bilateral hearing loss was not caused by military noise exposure or the ear infection in service, referring to the otitis.  Her reasoning was that he not only left service with normal hearing bilaterally, but more importantly that there was no evidence of STS (significant threshold shift) during his military service.  Thus, she did not merely rely on the fact that his hearing acuity was within normal limits at the time of his separation from service.  Instead, her reasoning noted that there was no shift in hearing during his service.  In other words, there was no permanent change or worsening in his hearing during service.

As the Court has noted:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 C.F.R. § 3.385 ... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  Unlike in Hensley, there are no audiometric test results reflecting any upward shift in hearing thresholds in service.  Hensley, 5 Vet. App. at 159.

This evidence is competent and probative, and not contradicted by other competent evidence of record.  While the Veteran believes his current hearing loss is related to noise exposure in service, he has offered no evidence in support of his claim and his lay assertions alone are not more probative than objective clinical evidence that reflects no permanent change in hearing ability during service or the opinion and rationale of an audiologist.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding the opinion of a medical professional more probative due to the latter's expertise).

Regarding the alternate theory of secondary service connection, the Veteran's otitis externa is service connected and he has a current bilateral hearing loss disability, but the weight of the evidence is against finding that otitis either caused or aggravated his hearing loss.  Again, he has only offered his unsubstantiated assertions in support of his claim, and the VA audiologist who performed the March 2013 compensation examination provided a highly probative opinion and rationale against the claim.  She explained that otitis media is a treatable condition that can cause difficulty hearing, but it is only temporary.  She added that the Veteran has a sensorineural hearing loss, which is not caused by middle ear disease/otitis media.  There also is no evidence of residual middle ear problems from previous middle ear disease.  One must also point out that the Veteran in actuality is service connected for otitis externa rather than otitis media.  Hence, the service-connected disability is found not to have caused or aggravated his bilateral hearing loss.  Temporary flare-ups or exacerbations are not evidence of aggravation inasmuch as there has to be a chronic or permanent worsening of the condition claimed to be aggravated by the service-connected disability.


Given the evidence of record, a preponderance of the evidence is against this claim of entitlement to service connection on a direct, presumptive or secondary basis for a bilateral hearing loss disability.  Hence, there is no reasonable doubt to resolve in the Veteran's favor and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


